DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.\
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of US Patent 11,134,309. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are anticipated in every aspect by the patented claims. The analysis is as follows:
Instant Application
17/326281
US Patent
11,134,309
1. A system, comprising: 
memory for storing instructions; and 
a processor for executing the instructions to perform a method, the method comprising: 
























selecting a pre-encoded media asset based on manipulation of a first programming schedule; 

inserting the pre-encoded media asset in a media feed of a first channel based on an input on a notification associated with a media item and a defined selection parameter; and creating a plurality of new channels based on the insertion of the pre-encoded media asset in different channels and based on the defined selection parameter, wherein the plurality of new channels is created based on a re-use of the pre- encoded media asset for one of the plurality of new channels such that the plurality of new channels is created independent of an encoding operation prior to a distribution to a plurality of consumer devices such that the plurality of new channels are delivered over a distribution network without being required to be re-encoded.
1. A system, comprising: 
a media content packaging and distribution system configured to manage distribution of one or more channels to be viewed on one or more of a plurality of consumer devices, wherein the media content packaging and distribution system comprises one or more processors configured to: 

receive a media feed and a first programming schedule of a first channel of the one or more channels from a source device; 

store a plurality of video segments of one or more pre-encoded media assets, wherein the plurality of video segments is stored at a plurality of quality levels and a plurality of content encryption modes corresponding to a plurality of delivery methods for adaptive bitrate streaming of the plurality of video segments; recommend a media item of a plurality of media items for insertion in the media feed with respect to a received user preference, wherein the media item is recommended based on content context analysis; 

select at least one pre-encoded media asset of the one or more pre-encoded media assets based on manipulation of the first programming schedule; 


insert the at least one pre-encoded media asset of the one or more pre-encoded media assets of a specified quality level of the plurality of quality levels and a specified content encryption mode of the plurality of content encryption modes in the media feed of the first channel, wherein the one or more pre-encoded media assets are inserted based on an input on a notification associated with the recommended media item and one or more defined selection parameters, and wherein the one or more defined selection parameters comprise one or more audience-based parameters that indicate an aggregate interest level of a plurality of users for a media item; and create a plurality of new channels based on the insertion of the at least one pre-encoded media asset in different channels of the one or more channels and based on the one or more defined selection parameters, wherein the plurality of new channels is created based on a re-use of the at least one pre-encoded media asset for one or more of the plurality of new channels such that the plurality of new channels is created independent of an encoding operation prior to the distribution to the one or more of the plurality of consumer devices such that the plurality of new channels are delivered over a distribution network without being required to be re-encoded.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites both a system and a method. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). MPEP 2173.05(p).
Additionally, the independent claims recite:
 “the insertion of the pre-encoded media asset”, with insufficient antecedent basis for this limitation; and 
“prior to distribution to a plurality of consumer devices”, which is vague because it is unclear as to what is being referred to regarding “a distribution”.
Any claim not specifically referenced above is rejected as incorporating the deficiencies of the claims upon which they depend.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421